Citation Nr: 9930586	
Decision Date: 10/26/99    Archive Date: 10/29/99

DOCKET NO.  93-16 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel



INTRODUCTION

The appellant served on active duty from September 1960 to 
September 1964. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  That rating decision, in pertinent part, 
denied service connection for bilateral hearing loss.

The case was previously before the Board in June 1995 and 
again in July 1996.  For the reasons indicated below, the 
Board concludes that this matter must be remanded once more.

During the pendency of this appeal, the appellant filed a 
claim seeking service connection for tinnitus.  In August 
1998, the RO issued a rating decision that denied the 
appellant's claim.  Thereafter, the appellant's 
representative filed a statement in lieu of VA Form 1-646, 
which contained a timely notice of disagreement regarding the 
issue of entitlement to service connection for tinnitus.  
Accordingly, this issue will also be addressed herein.


REMAND

The appellant contends, in essence, that service connection 
is warranted for bilateral hearing loss and tinnitus.  
Specifically, the appellant contends that he was exposed to 
flight line noise and gunfire while training.  

A.  Hearing Loss

The United States Court of Appeals for Veterans Claims 
(Court), has held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Halstead v. 
Derwinski, 3 Vet. App. 213 (1992).  After a thorough review 
of the appellant's claims file, the Board concludes that an 
additional medical evaluation is necessary to make an 
informed decision in this matter.

The Board's July 1996 remand requested that an audiologist 
review the appellant's service medical records "to determine 
if there was a clinically identifiable increase in hearing 
loss during service.  The examiner should explain the 
findings in detail.  The examiner should also comment on the 
etiology of any current hearing loss."  

A VA audiological examination was conducted in September 
1996.  The report of this examination noted the examiner's 
opinion that the appellant's "hearing loss is in fact a 
noise induced hearing loss and could well have been 
associated, in my opinion, with the episode of acoustic 
trauma which he describes having occurred in the military."  
The report appears to be attributing the veteran's current 
hearing loss to a single incident of acoustic trauma in 
service.  Moreover, the opinion itself is couched in 
speculative terms, and thus does not lend itself to 
assignment of probative value. 

The Board is obligated by law to ensure that the RO complies 
with its directives.  Where the remand orders of the Board 
are not complied with, the Board errs as a matter of law when 
it fails to ensure compliance. See Stegall v. West, 11 Vet. 
App. 268 (1998).  Accordingly, the case must be returned to 
the RO for the requested development. Id.

B.  Tinnitus

As noted above, the RO issued a rating decision, dated August 
1998, that denied the appellant's claim for service 
connection for tinnitus.  Thereafter, the appellant, through 
his representative, filed a timely notice of disagreement 
regarding this issue.

"Where the claimant . . . files a notice of disagreement 
with the decision of the agency of original jurisdiction, . . 
. such agency shall prepare a statement of the case."  
38 U.S.C.A. § 7105(d)(1).  Accordingly, this issue must be 
remanded to the RO for issuance of a statement of the case 
(SOC).  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) 
(If a claim has been placed in appellate status by the filing 
of a notice of disagreement, the Board must remand the claim 
to the RO for preparation of a SOC as to that claim); 
38 U.S.C.A. § 7105(d)(1) (issuance of SOC required after 
filing of a notice of disagreement).  

To ensure that the Department of Veterans Affairs (VA) has 
met its duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following development:

1.  The appellant should be scheduled for 
a VA audiological evaluation, preferably 
with an otolaryngologist, to determine 
the probable etiology of his current 
hearing loss.  It is imperative that the 
VA examiner take a detailed history of 
the appellant's exposure to acoustic 
trauma before, during and after service.  
The claims folder should be made 
available to the examiner for review in 
connection with his evaluation.  Based on 
a review of the case, including the 
appellant's service medical records and 
reports from previous VA audiological 
examinations in August 1995 and September 
1996, the examiner should offer an 
opinion on the following for both the 
left and right ears:

a.  Whether the appellant had pre-
existing hearing loss in either ear 
at the time he entered active duty 
service on September 8, 1960 and if 
so,

Whether it is at least as likely as 
not that the pre-existing hearing 
loss increased in severity beyond 
the natural progression of the 
disease during the appellant's 
active duty service from September 
1960 to September 1964.  It is 
imperative that such opinion be 
couched in the terms of probability 
stated above, i.e., is the 
likelihood 50 percent or better?

b.  If the veteran is not found to 
have had pre-existing hearing loss, 
the examiner should offer an opinion 
as to it is at least as likely as 
not that any current hearing loss, 
in either ear, was incurred during 
the veteran's active service.

A complete rationale for each opinion 
expressed must be provided.  The report of 
the examination should be associated with 
the appellant's claims folder.  The claims 
folder, including a copy of this remand 
must be reviewed by the examiner prior to 
the review of records.  The examining 
physician should provide complete 
rationale for all conclusions reached.  

2.  The RO must then review the claims 
folder and ensure that all of the 
foregoing development has been completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented. 

3.  The RO should then readjudicate the 
appellant's claim for service connection 
for bilateral hearing loss.  The 
appellant and his representative should 
be furnished an appropriate Supplemental 
Statement of the Case and given the 
opportunity to respond.

4.  The RO should also provide the 
veteran and his representative with a 
statement of the case addressing the 
issue of entitlement to service 
connection for tinnitus and given the 
opportunity to perfect the claim. An 
appeal of this issue should be returned 
to the Board only if it is perfected by 
the filing of a timely substantive 
appeal.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant needs to take 
no action until so informed.  The purpose of this REMAND is 
to assist the appellant and to obtain clarifying information. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

